United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-365
Issued: August 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On November 30, 2010 appellant filed an application for review of a November 17, 2010
decision of the Office of Workers’ Compensation Programs (OWCP).1 The appeal was docketed
as 11-365.
The Board, having reviewed the case record, finds that the record is incomplete as the
second page of the November 17, 2010 decision does not appear in the record. The absence of a
complete decision is significant as it precludes the Board from reviewing the grounds upon
which OWCP relied in determining that appellant had not met his burden of proof to establish
that he sustained an injury at the time, place and in the manner alleged.
Section 20 C.F.R. § 10.126 requires OWCP to issue a decision containing the findings of
fact and a statement of reasons. Because the record forwarded by OWCP will not allow the
Board an opportunity for an informed adjudication of the appeal, the case record will be returned
1

On May 27, 2010 appellant, then a 59-year-old city carrier, filed a traumatic injury claim alleging that he
sustained a right hand injury while he was entering his vehicle. On July 15, 2010 OWCP denied his claim on the
grounds that he did not meet his burden of proof to establish that he sustained an injury at the time, place and in the
manner alleged. By decision dated November 17, 2010, OWCP’s hearing representative affirmed the OWCP’s
July 15, 2010 decision.

to OWCP for proper assemblage and an appropriate decision issued on appellant’s claim in order
to preserve his right of appeal to the Board.
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 17, 2010 decision be set aside and the case remanded for further action in
conformance with this order of the Board to be followed by an appropriate decision.
Issued: August 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

